Sales Contract


Seller: Yanglin Soybean Group of Heilongjiang


Buyer:


No.:
Date of Signing:
Place of Signing:


1.
Product


 
Product
 
Ex-work Price
 (RMB per ton)
 
Misc. Fees
(RMB per ton)
 
Delivery by Train
(RMB per ton)
 
Quantity (ton)
 
Total Value (in
10,000 RMB)
 
Soy meal
   
Market price
                         
Total Value in Capital Characters (RMB)



Quality standards: in compliance to current national standards.


2.
Delivery method, place of transfer and relevant expenses: transferred in the
seller’s plant, the buyer should bear all relevant expenses.



3.
The method of determining the quantity: the quantity shown by the seller’s
electronic weighbridge should be used. The seller should provide the ponderation
slip to the buyer.



4.
The method of settlement: payment in advance. The seller should provide formal
VAT invoice to the buyer based on ex-work price.



5.
Date of delivery:



6.
Miscellaneous: each party may keep one original copy of this contract. The two
parties may make supplementary agreement through negotiation to settle the
matters not described in this contract. This contract is valid after it is
signed and sealed by the two parties.



Seller:
Buyer:
 
Name:
Yanglin Soybean Group of Heilongjiang
Name:
 
Address: Hedong District of Jixian County, Heilongjiang Province
Address:
 
Legal Representative: Liu Shulin
Legal Representative:
 
Proxy: Ding Huanqin
Proxy:
 
Phone: 0469-4991888
Phone:
 
Fax: 0469-4991999
Fax:
 
Bank: Ops Dept., Shuangyashan Branch, Agricultural Development Bank of China
Bank:
 
A/C No.: 20323059900100000007781
   
Postal Code: 155900
   

 

--------------------------------------------------------------------------------


 